DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-17, in the reply filed on 2/9/2022, is acknowledged.
Claims 18-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
                                       Claim Objections
2)       Claims 5, 7-10, 12-17: the phrase “according to any one of the claims 1” should be replaced with the phrase - according to claim 1 - .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Luo et al.  (US 2013/0081771). 
Claims 1-4, 6, 10-13: Luo discloses a method of making a paper.  The method includes introducing to an aqueous pulp slurry an aldehyde-functionalized polymer resin and a polyamidoamine epihalohyadrin resin, wherein the ratio of aldehyde-functionalized polymer resin to polyamidoamine epihalohydrin resin is about 1:1 or more, and wherein the polyamidoamine epihalohydrin resin has an azetidinium content of about 80% or less ([0011], [0012], claims 1, 6).  The compounds may be premixed before adding the compositions to the pulp slurry (claim 29).  The anionic aldehyde modified starch (or glyoxalated polyacryalmide) may also be added in combination with the polyamidoamine epihalohydrin resin [0055].  The mixture slurry is made into a wet web and then dried to obtain a paper ([0085], [0097]).  Luo discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.     
          Claim 8: the invention is disclosed per claim 1, above.  The cationic wet strength resin average molecular weight is disclosed [0055]. 
          Claim 14: the invention is disclosed per claim 1, above.  Dilution with water with water before introducing to the aqueous pulp slurry is disclosed [0128].   
Claim 16: the invention is disclosed per claim 1, above.   Direct addition of the co-mixed composition to the aqueous pulp slurry is disclosed [0085].  


4)       Claims 5, 7, 9, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al.
Claims 5, 9, 15: the invention is disclosed per claim 1, above.   The polymer charge density is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the polymer charge density be optimized in order to obtain desired mixing of the polymers and strength of a paper product.     
Claim 7: the invention is disclosed per claim 1, above.   The polymer viscosity is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the polymer viscosity be optimized in order to obtain desired mixing of the polymers and strength of a paper product.  

Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748